Citation Nr: 1538968	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 10 percent prior to February 3, 2009, and to a rating in excess of 20 percent as of February 3, 2009, for a low back disability.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.  

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a February 2009 rating decision by the RO in Albuquerque, New Mexico.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in June 2013, and the issues currently on appeal were remanded for development.

The issues of entitlement to increased ratings for low back and bilateral knee disabilities, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.  
CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Te deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b)  (2014). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic, such as tinnitus.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained during active service.  Specifically, the Veteran has reported that he had significant hazardous noise exposure while working around large jet engines during the course of his duties on the flight line.  The Board finds that the Veteran's report of significant hazardous noise exposure is consistent with the fact and circumstances of his service and concedes that the Veteran sustained acoustic trauma during active service.  

The Veteran's service medical records are silent for complaints of or treatment for tinnitus during active service.  However, the Veteran has reported that he first experienced symptoms of tinnitus during active service and that the symptoms have continued since separation from active service.  The Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

At a September 2003 VA audiology evaluation, the Veteran was noted to have reported that he did not experience tinnitus.  However, at his June 2013 Board hearing, the Veteran reported that he first started to experience tinnitus as early as the late 1980s, while in active service.  The Veteran also reported that he told the September 2003 VA examiner about his long standing history of tinnitus, but the examiner did not record that information. 

The Board finds the September 2003 report that the Veteran denied tinnitus to be inadequate.  As the Veteran has consistently reported a longstanding history of tinnitus and specifically reported that he related his symptoms of tinnitus to the September 2003 VA examiner, it appears that the notation that the Veteran denied tinnitus at the September 2003 VA examination was in error.  Therefore, the examination report note that the Veteran denied tinnitus in September 2003 cannot be used as the basis for a denial of entitlement to service connection.  

At a June 2013 VA audiology evaluation, the Veteran reported the acoustic trauma described above and that he had been experiencing tinnitus for at least the last 22 to 23 years.  He reported that the onset of his tinnitus was gradual and did not relate it to a particular event.  The examiner diagnosed tinnitus and opined that it was less likely as not that the Veteran's tinnitus was related to active service.  The examiner did not provide a rationale for that opinion.  However, the examiner opined that the Veteran's tinnitus was at least as likely as not related to the clinical diagnosis of bilateral hearing loss disability.  In this regard, the examiner noted that tinnitus was known to be a symptom associated with hearing loss. 

The Board finds the June 2013 VA audiology evaluation report to be inadequate.  The examiner did not provide a rationale for the negative opinion provided.  The examiner noted that the Veteran's tinnitus was at least as likely as not related to a clinical diagnosis of hearing loss.  However, there is no indication from the record that the Veteran has a diagnosis of hearing loss.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent opinions against the claim as they do not consider all the pertinent facts and do not provide complete, thorough, and detailed rationales supporting the conclusions reached.  The Veteran has competently and credibly reported tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

In a May 2015 statement, the Veteran's representative indicated that the Veteran had continued to receive treatment for low back and knee disabilities.  Further, the Veteran's representative indicated that the Veteran's disabilities may have increased in severity since the last VA examination.  A review of the record shows that the most current treatment note of record is from July 2013 and the most recent VA examination of the Veteran's low back and knees was conducted in June 2013.

As the Veteran's representative has indicated that the Veteran has continued to seek treatment and that the June 2013 VA examination reports may not accurately indicate the current level of severity of the service-connected low back and knee disabilities, the Board finds that the Veteran should be provided VA examinations to determine the current level of severity of all impairment caused by the service-connected low back and knee disabilities.  Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the pending appeals for increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.  

2.  Then, schedule the Veteran for a VA examination) to determine the current level of severity of all impairment resulting from service-connected low back and bilateral knee disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide ranges of motion of the knees and low back and should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion as to the level of social and occupational impairment caused by the low back and knee disabilities.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (lumbosacral spine disability; left knee disability; right knee disability; left lower extremity radiculopathy; right lower extremity radiculopathy; tinnitus; mole removals from the back, right axilla, and upper left arm with residual scars; head injury with residual scar; and residuals of a fracture of the left second metatarsal).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


